May 15, 2007



Memorandum of Understanding



Between:


Magnus Minerals OY
PL 3
33211 Tampere, Finland


And:



FinMetal Mining Ltd.
Suite 500, 666 Burrard Street
Vancouver BC
Canada V6C 2X8



 

This memorandum of understanding ("MOU") sets-forth the understandings and
intentions of each of Magnus Minerals OY., a Finnish Corporation ("Magnus") and
FinMetal Mining Ltd, a Nevada corporation ("FinMetal"), with respect to an
intended joint venture to explore the "Enonkoski Area" in Finland primarily for
nickel-copper-platinum group elements. However, according to the intended
agreement, FinMetal would have the right to explore for all metals within the
Territory. The intended Joint Venture terms are described below (the "JV").



          1.           Basic Terms of Proposed Transaction. In the Proposed
Transaction, FinMetal intends to enter into a JV with Magnus by acquiring
ownership from Magnus of up to a fifty-one (51%) percent interest in certain
valid claim reservations, and pending claims located in an area in Finland
described herein as the "Enonkoski Area" as more particularly set forth on
Exhibit "A" annexed hereto. The Proposed Transaction shall be as follows:



                    (a)          Within 7 days of execution of this MOU,
FinMetal shall pay Euros €  30,000 to Magnus, as a non- refundable payment and
an additional € 2.97 million as detailed under "Option Payments" below.

                    (b)          Finmetal will be the Operator of the JV and can
earn a 51% interest in the Territory by fulfilling its US $10 million Work
Commitment and Euros € 3 million in Option Payments as detailed below.

                    (c)          Magnus will supply all available information
(maps, map products, digital data, etc.) that it has or obtains relating to the
Territory and will agree to obtain additional information as requested by
FinMetal on a best efforts basis with any agreed upon costs being invoiced to
FinMetal.

                    (d)          Magnus undertakes that all relevant and
material information relating to the Territory in its possession now or that may
come into its possession in the future will be disclosed fully to FinMetal.
FinMetal acknowledges that new information from GTK may require payment by
FinMetal to GTK.

                    (e)          The project would be managed by a Management
Committee comprised of two (2) people selected by Magnus and two (2) people
selected by FinMetal. In addition, the V.P. Exploration for Finmetal would sit
as Chair. The parties acknowledge that Stephen Balch is currently in that
position with FinMetal.

1



--------------------------------------------------------------------------------





                    (f)          Both FinMetal and Magnus understand that it is
in the interests of both parties to attract a major or mid-tier mining company
to take an interest in the Project. While FinMetal is fulfilling its Work
Commitments and making Option Payments, it has sole discretion over attracting
an interested third party.

          2.          The Territory This agreement is limited to the Enonkoski
Area (the Territory) which will include an Area of Interest as more particularly
set forth on Exhibit "A" annexed hereto. Currently there are reservations and
pending mineral claims. Magnus will organize and assume responsibility for
applying for any necessary permits. The cost of any permits will be paid for by
FinMetal and these costs will count toward the Work Commitments required for
FinMetal's earn-in. Future reservations and/or mineral claims within the
Territory will be decided by the Management Committee. Magnus will be
responsible for applying for and administering such additional and existing
reservations and / mineral claims. The cost of this will be paid for by FinMetal
and will form part of the Work Commitment. FinMetal is familiar with the Finnish
mining law and mining act and understands the status of the exploration
concessions and exploration concession applications described in Schedule "A"
and acknowledges that Magnus does not give any warranties on the value or
economic exploitability of these concessions or concession applications;



          3.          Earn-In FinMetal has approximately 4.5 years to earn a 51%
interest in the Territory. FinMetal must spend 50% or more of its Work
Commitments ($US 5 million) and Option Payments (Euros €1.5 million) before any
earn-in is realized. Once the 50% has been reached, FinMetal will have a 25.5%
interest in the Territory and FinMetal's interest will increase proportional to
its Work Commitments and Option Payments to the maximum of 51%, at which point
both FinMetal's and Magnus' interests are converted to a working interest.



          4.          Work Commitment FinMetal will spend US $10 million, with
minimum expenditures as follows:



$US 1.8 million by November 30th 2008
$US 2.2 million by November 30th 2009
$US 2.8 million by November 30th 2010
$US 3.2 million by November 30th 2011



During the first 18 months FinMetal will commit to fly an airborne EM survey
(approximately 5,000 line-km) and a drill program of approximately 5,000 m.



Initially exploration will concentrate on the "Halvala Mine" and surrounding
area. The goal is to initiate a wide scope exploration program using modern
airborne technology and covering the Halvala and Makkola areas and begin
evaluation of the known mineralization at Halvala with a plan for proving the
existing resource and extending it.



Should FinMetal not meet the minimum expenditures by the due date, FinMetal will
receive written notice from Magnus. FinMetal has 30 days to meet these minimum
payments including making a cash payment directly to Magnus for the difference
between the actual and required expenditures or by prepaying its work
commitments and paying its option payments, or FinMetal risks losing its
interest in the Territory. Once FinMetal loses its right to earn in on the
Territory, it does not have a future right to earn in without the prior written
consent of Magnus.

2



--------------------------------------------------------------------------------





 

Once the Work Commitments totaling US $10 million have been met, both FinMetal
and Magnus will convert their interest to a working interest. If either party is
unable or unwilling to fund their share of continued exploration and other
required expenditures, their working interest will be reduced proportionally.
For example if after FinMetal has earned it's 51% interest by fulfilling it work
commitments and option payments fully the Area of Interest is explored with a
further $5M, and Magnus does not pay it's part, $2.45M of the cost, Magnus' 49%
working interest will be reduced to 49% x ($10M / (10+5)) = 32,7% and vice
versa.



          5.          Carried Interest. In the case of Magnus, their working
interest can fall to no less than 10%. At this point it is converted into a
carried interest. FinMetal will have the right to buy Magnus' 10% carried
interest by paying US $10 million to Magnus.



          6.          Option Payments. FinMetal will make a total of 3 million
Euros in option payments to Magnus over four years as follows:



Euros € 30,000 within 7 days of MOU (per 1(a), above)
Euros € 270,000 at closing
Euros € 600,000 by November 30th 2008
Euros € 900,000 by November 30th 2009
Euros € 1,200,000 by November 30th 2010



Failure by FinMetal to make any of the Option Payments shall result in default
of this Agreement.



          7.          Consulting Arrangement. Magnus agrees to make its key
employees / consultants available to FinMetal within a consulting arrangement
for the duration of this Project. Magnus will invoice FinMetal a minimum of
€100,000 Euros per year on a quarterly basis of € 25,000 Euros per quarter.
FinMetal will pay Magnus invoices on a net 30 days basis. Magnus will provide a
list of employees / consultants who are available to work on the Project
including the daily rate at which these people are to be charged to the Project
and the approximate maximum number of days they will be available. This list
will be updated by Magnus on an annual basis. The Management Committee in
consultation with Magnus is responsible for determining which consultants /
employees of Magnus are eligible for invoicing the Project. If Magnus personnel
are involved to the extent that the minimum of €100,000 Euros is likely to be
exceeded, any necessary increase beyond the minimum would be decided by the
Management Committee. Additional costs that are associated with Magnus employees
/ consultants consulting to the Project (such as the purchase of additional
data) require the approval of the Management Committee. Such costs do not form
part of the consulting arrangement charges. Charges to FinMetal for the Magnus
consulting arrangement count toward the Work Commitments required by FinMetal.



          8.          First Right of Refusal. If either party wishes to sell
their working interest the other party will have a first right of refusal to
purchase the others interest.

3



--------------------------------------------------------------------------------





          9.          Net Smelter Royalty Magnus will retain a net smelter
royalty (NSR) of 2% should any area within the Area of Interest as described in
Exhibit A become a mine.



          10.        Closing Date. The parties will use their reasonable best
efforts to execute a definitive agreement on or before May 30, 2007 (the
"Closing Date").



          11.        Definitive Agreement. Magnus and FinMetal shall proceed in
good faith toward the negotiation and execution of a mutually acceptable
definitive written agreement governing the Proposed and intended JV Transaction
(the "Definitive Agreement"), with such representations, warranties,
indemnities, covenants and such other terms as are customary in transactions of
this type.



          12.        Due Diligence. FinMetal waives its right to a Due Diligence
period as it is satisfied with the quality of data as provided by Magnus.



          13.        Conditions. Closing of the proposed and intended JV
transaction will be subject to the satisfaction of the following conditions:



                    (a)          Execution of definitive agreements;



                    (b)          Receipt of approvals from the Board of
Directors of Magnus and FinMetal, if necessary, to the extent that such
approvals are required by applicable law;



                    (c)          Receipt of required governmental or third party
approvals, if any; and



                    (d)          No material adverse change in the business of
Magnus and FinMetal, including their ownership in the reservations or claims
subject of the Proposed Transaction.



          14.        Expenses. Each party shall bear all fees and expenses in
connection with all other aspects of the Proposed Transaction including, without
limitation, all accounting and legal fees.



          15.        Confidentiality and Non-Disclosure. The Proposed
Transaction shall be maintained in confidence by the parties, except to the
extent that disclosure may be required by applicable law. The parties will
confer with each other to mutually approve the content and timing of any public
announcement regarding the Proposed Transaction, provided that each party shall
nevertheless be permitted to issue any press release or report required by
applicable law. Finmetal will sign a confidentiality and non-disclosure
agreement with Magnus that covers the Territory/Area of Interest. Magnus
authorizes the Management Committee to have the authority to release any
information on the joint-venture that is required, whether to an interested
third party or the investment community. Information will remain confidential
between FinMetal and Magnus but FinMetal will not be prevented from releasing
confidential information under certain circumstances that are in the best
interests of both parties (such as to interested third parties or for press
releases).



          16.        Standstill. By executing this MOU, Magnus agrees that from
the date hereof to the Closing Date; neither Magnus, nor Magnus's employees,
officers, directors, agents, representatives or affiliates shall, directly or
indirectly, (a) solicit, initiate or encourage any proposal or offer from any
person relating to the properties subject to the Proposed Transaction (any such
inquiry, proposal or offering being referred to as an "Alternative Proposal");
or (b)(i) participate in any negotiations with respect to an Alternative
Proposal; (ii) furnish to any person any confidential information with respect
to the property; or (iii) otherwise cooperate in any way with, or assist or
participate in, or facilitate or encourage the making or soliciting of an
Alternative Proposal.

4



--------------------------------------------------------------------------------





          17.        Nonbinding. The parties agree that except for the
paragraphs 14 and 15 (the "Binding Provisions"), this MOU is intended only as a
summary of the current intentions of each party with respect to the Proposed
Transaction and is not intended to create any enforceable legal obligations.
Notwithstanding the foregoing, the Binding Provisions shall survive termination
of this letter of intent and shall be legally binding upon and enforceable
against the parties hereto and their respective successors and permitted
assigns.



          18.        Broker. Magnus and FinMetal represent and warrant to one
another that they have not retained any finder, broker, investment banker or the
like (an "Intermediary") with respect to the Proposed Transaction. Each party
agrees to indemnify, defend and hold harmless the other party from any claim
from an Intermediary arising on their respective accounts with respect to the
transactions contemplated by this letter agreement.



          19.        Applicable law. For all purposes this MOU will be governed
exclusively by and construed and enforced in accordance with the laws and Courts
prevailing in Finland.



 

Agreed and Accepted on
May 15th 2007



Magnus Minerals OY

/s/ Carl Löfberg
____________________________________
By:     Carl Löfberg
Its:      Managing Director



 

Agreed and Accepted on
May 15th 2007



FinMetal Mining Ltd.

/s/ Dan Hunter
____________________________________
By:     Dan Hunter
Its: Chief Executive Officer



 

5





--------------------------------------------------------------------------------



Exhibit A



 

[image150.gif]